     Case: 2:19-cv-00119-MHW-EPD Doc #: 11 Filed: 04/15/19 Page: 1 of 5 PAGEID #: 28



                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

STEPHANIE CLIFFORD,                          :       Case No. 2:19-cv-00119
                                             :
         Plaintiff,                          :       Judge Michael H. Watson
                                             :
v.                                           :       Magistrate Judge Elizabeth Preston Deavers
                                             :
SHANA M. KECKLEY, et al.,                    :
                                             :
         Defendants.                         :

                                      RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on April 15, 2019
 and was attended by:

 Chase A. Mallory                    , counsel for plaintiff Stephanie Clifford                     ,

 Daniel J. Sabol                     , counsel for plaintiff Stephanie Clifford                     ,

 Larry H. James                      , counsel for defendant(s) Keckley, Lancaster, Praither, and
 Rosser,

 Christopher R. Green                , counsel for defendant(s) Keckley, Lancaster, Praither, and
 Rosser,

 Natalie P. Bryans                   , counsel for defendant(s) Keckley, Lancaster, Praither, and
 Rosser.

 Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
 confer on the matters outlined below.

 1.       CONSENT TO MAGISTRATE JUDGE

 Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

         Yes          x   No




                                                 1
Case: 2:19-cv-00119-MHW-EPD Doc #: 11 Filed: 04/15/19 Page: 2 of 5 PAGEID #: 29



2.      INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

       Yes         x   No       _____The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by: Not applicable.

3.       VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

        Yes        x   No

If yes, describe the issue:

None.

If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by

Not applicable.

4.       PARTIES AND PLEADINGS

     a. The parties agree that any motion or stipulation to amend the pleadings or to join
        additional parties shall be filed by June 14, 2019.

     b. If the case is a class action, the parties agree that the motion for class certification shall be
        filed by: Not applicable.

5.       MOTIONS

     a. Are there any pending motion(s)?

               Yes          x   No

         If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
         docket number: Not applicable.

     b. Are the parties requesting expedited briefing on the pending motion(s)?

         Not applicable.

         If yes, identify the proposed expedited schedule: Not applicable.




                                                    2
Case: 2:19-cv-00119-MHW-EPD Doc #: 11 Filed: 04/15/19 Page: 3 of 5 PAGEID #: 30



6.      ISSUES

Jointly provide a brief description of case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand:

       The claims in this case arise from an incident on July 11, 2018 in which Defendants arrested
       Plaintiff for an alleged violation of O.R.C. 2907.40(C)(2). Plaintiff’s Complaint sets forth
       five causes of action: (1) false arrest in violation of the 4th and 14th Amendments and Ohio
       common law; (2) malicious prosecution in violation of the 4th and 14th Amendments and
       Ohio common law; (3) civil conspiracy to violate the 4th and 14th Amendments; (4) abuse
       of process in violation of Ohio common law; and (5) abuse of process in violation of Ohio
       common law. Both parties have issued a jury demand.

The Defendants raise the issue as to the status of the City of Columbus (“City”) as a potential party
in this lawsuit. To date, the City has not been joined as a defendant.


7.      DISCOVERY PROCEDURES

     a. The parties agree that all discovery shall be completed by November 15, 2019.

       The Parties agree to schedule their discovery in such a way as to require all responses to
       discovery to be served prior to the cut-off date, and to file any motions relating to discovery
       within the discovery period unless it is impossible or impractical to do so. If the parties are
       unable to reach an agreement on any matter related to discovery, they are directed to arrange a
       conference with the Court. To initiate a telephone conference, counsel are directed to join
       together on one line and then call the Magistrate Judge’s chambers or provide the Court with a
       call-in number.



     b. Do the parties anticipate the production of ESI?         Yes      x   No

        If yes, describe the protocol for such production:
        Not applicable.


     c. Do the parties intend to seek a protective order or clawback agreement?


        The parties have not yet agreed that a Protective Order is necessary in this case or the terms
        thereof.
8.      DISPOSITIVE MOTIONS


                                                  3
Case: 2:19-cv-00119-MHW-EPD Doc #: 11 Filed: 04/15/19 Page: 4 of 5 PAGEID #: 31




      a. Any dispositive motions shall be filed by December 6, 2019.

      b. Are the parties requesting expedited briefing on dispositive motions?

               Yes         x   No

         If yes, identify the proposed expedited schedule: Not applicable.

         Opposition to be filed by December 27, 2019; Reply brief to be filed by January 10, 2019.

9.       EXPERT TESTIMONY

         Yet to be determined.

10.      SETTLEMENT

Plaintiff(s) will a make a settlement demand by July 1, 2019. Defendant will respond by
August 1, 2019. The parties agree to make a good faith effort to settle this case. The parties
understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for
a settlement conference. The Court refers cases to settlement throughout the year. The parties
request the following month and year:
                                          September 2019

In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the settlement conference. The parties understand
that they will be expected to comply fully with the settlement conference orders which require,
inter alia, that settlement demands and offers be exchanged prior to the conference and that
principals of the parties attend the conference.

11.      RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

   x Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place    x         in chambers         by
telephone.


      No, a conference is not necessary; the Court may issue a scheduling order after
considering this Report.

12.      OTHER MATTERS

Indicate any other matters for the Court’s consideration:
The status of the City as a potential party in this lawsuit. To date, the City has not been
joined as a defendant.
                                                  4
Case: 2:19-cv-00119-MHW-EPD Doc #: 11 Filed: 04/15/19 Page: 5 of 5 PAGEID #: 32



Signatures:

Attorney for Plaintiff(s):                      Attorney for Defendant(s):

/s/ Chase A. Mallory                            /s/ Larry H. James
Counsel for: Plaintiff Stephanie Clifford       Counsel for: Defendants Keckley, Lancaster,
Bar # 0084728                                   Praither, and Rosser
                                                Bar # 0021773
/s/ Daniel J. Sabol
Counsel for: Plaintiff Stephanie Clifford       /s/ Christopher R. Green
Bar # 0081403                                   Counsel for: Defendants Keckley, Lancaster,
                                                Praither, and Rosser
                                                Bar # 0096845

                                                /s/ Natalie P. Bryans
                                                Counsel for: Defendants Keckley, Lancaster,
                                                Praither, and Rosser
                                                Bar # 0097697




                                            5
